                                   1

                                   2

                                   3                                  UNITED STATES DISTRICT COURT

                                   4                              NORTHERN DISTRICT OF CALIFORNIA

                                   5                                          SAN JOSE DIVISION

                                   6

                                   7     JESUS CARRASCO,                                     Case No. 18-cv-06509-BLF
                                   8                     Plaintiff,
                                                                                             ORDER DISMISSING ACTION
                                   9              v.                                         WITHOUT PREJUDICE FOR
                                                                                             FAILURE TO COMPLY WITH A
                                  10     STATE FARM INSURANCE,                               COURT ORDER
                                  11                     Defendant.                          [Re: ECF 14]
                                  12
Northern District of California
 United States District Court




                                  13          On October 24, 2018, Defendant State Farm Insurance removed this case from Santa Clara
                                  14   County Superior Court. ECF 1. On October 31, 2018, Defendant moved to dismiss the action.
                                  15   Plaintiff Jesus Carrasco did not file an opposition. On January 8, 2019, the Court granted
                                  16   Defendant’s motion to dismiss with leave to amend because Plaintiff had failed to allege that he
                                  17   complied with the statutory requirements for bringing his claims. ECF 14. The Court cautioned
                                  18   in its order that “[f]ailure to meet the deadline to file an amended complaint or failure to cure the
                                  19   deficiencies identified in this Order will result in dismissal of Carrasco’s claims with prejudice.”
                                  20   Id. The Court set a deadline for the amended complaint of January 28, 2019. To date, no
                                  21   amended complaint has been filed.
                                  22          The Court has considered the five factors for determining whether to dismiss a case as a
                                  23   sanction: “(1) the public’s interest in expeditious resolution of litigation; (2) the court’s need to
                                  24   manage its docket; (3) the risk of prejudice to the defendants; (4) the public policy favoring
                                  25   disposition of cases on their merits; and (5) the availability of less drastic alternatives.” Yourish v.
                                  26   California Amplifier, 191 F.3d 983, 990 (9th Cir. 1999) (citation omitted). Each of these factors
                                  27   except the policy in favor of resolution of cases on the merits weighs in favor of dismissal without
                                  28   prejudice. Though the Court warned Plaintiff that the case would be dismissed with prejudice for
                                   1   failure to timely amend, the Court is concerned that Plaintiff’s attorney may not be actively

                                   2   engaging in the case. Although the attorney is receiving ECF notices and the Court mailed to his

                                   3   work address the order granting the motion to dismiss, the attorney does not appear to be a

                                   4   member of the Northern District of California Bar. Because Plaintiff’s attorney may be the reason

                                   5   for the failure to respond, as opposed to Plaintiff himself, and because Plaintiff may still have a

                                   6   valid claim against Defendant, the Court DISMISSES WITHOUT PREJUDICE Plaintiff’s claims.

                                   7

                                   8          IT IS SO ORDERED.

                                   9

                                  10   Dated: January 31, 2019

                                  11                                                    ______________________________________
                                                                                        BETH LABSON FREEMAN
                                  12                                                    United States District Judge
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         2
